DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/23/19, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a second machine learning model”.  Noted that claim 6 is dependent on claim 1 and claim 1 has not mention any thing about a first machine learning model which causes the claim confusion.  Does Applicant mean “a machine learning model”?.  Further claim 6 recites “generating a three dimensional image of an environment of the robot using the deblurred image and the extract features”.  It is not clear how this limitation is encompassed.  It is not clear how the three dimensional image can be generated using the two data “deblurred image and the extracted 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DANSEREAU ET AL , Title “Motion Deblurring For Light Fields”, June 2016, 10 pages in view of JOSHI ET AL, title “Image Deblurring Using Inertial Measurement Sensors”, 8 pages from Applicant’s IDS filed dated 4/6/20.  Herein after DANSEREAU and JOSHI.
As for independent claim 1, DANSEREAU discloses a computer-implemented method comprising: capturing, using a camera that is attached to an arm of a robot, an image at a first time, wherein the image exhibits motion blur, and wherein the exhibited blur was caused by movement of the arm of the robot at the first time;  
{see at least abstract on page 1, figure 1 on page 1; figures 7-9 on page 7; and section C “robot mounted camera experiment” on page 6 discloses camera mounted on an industrial robot arm is used to produce controlled 6-DOF motion blur;  e.g. operating effectively on rendered scenes and scenes captured using an off-the-shelf light field camera mounted on an industrial robot arm}. 
does not explicitly disclose receiving, from a robot control system of the robot, motion data characterizing the movement of the arm of the robot at the first time; generating a motion kernel using the received motion data; and generating a deblurred image by processing the image using the motion kernel. However, JOSHI teaches such these limitation at least in abstract, figure 1 and paragraph 5 on page 1; page 2, section 3 “Deblurring using Inertial sensors” to page 3, discloses the image blur process from the perspective of the six degree motion of a camera using the kernel motion and figure 2 on page 3 which discloses “Our image deblurring algorithm: First the sensor data is used to compute an initial guess for the camera motion. From this, we use the image data to search for a small perturbation of the x and y end points of the camera translation, to overcome drift. Using this result, we compute the spatially-varying blur matrix and deconvolve the image”; page 3-4 also discloses generating a deblurred image by processing the image using the motion kernel; page 5, section 4 to page 6 discloses the measurement of the camera shake; figure 6, page 5, section 5, 5.1 also discloses generating the motion kernel using the motion data that is collected from the sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of JOSHI into the system of DANSEREAU in using the inertial measurement sensor to collect motion data of the camera for deblurring the image for improve the deconvolution in process of deblurring the images. 
As for dep. claim 2, which discloses wherein the motion data comprises a respective angle and angular velocity for each of a plurality of degrees of freedom of the arm of the robot {see DANSEREAU at least abstract, page 6, section C and page 7, figure 9, paragraph 2-3}. 
As for dep. claim 3, which discloses wherein generating a motion kernel using the received motion data comprises translating the receiving motion data into a trajectory of the camera in a Cartesian coordinate space {see JOSHI at least figure 2 on page 2}, wherein: the trajectory of the camera comprises a respective position and respective velocity for each of a plurality of degrees of freedom of the camera, and the plurality of degrees of freedom of the camera comprises three degrees of freedom for a position of the camera in the Cartesian coordinate system and three degrees of freedom for a rotation of the camera in the Cartesian coordinate system {see JOSHI at least page 5, section 3.3 to page 6 and figure 3}; {DANSEREAU at least page 8, paragraph 3
As for dep. claim 4, which discloses receiving motion data characterizing the movement of the arm of the robot at a first time comprises receiving a plan for the robot at a second time that is before the first time, wherein the plan comprises a plan for the movement of the arm of the robot at the first time; and generating a motion kernel using the received motion data comprises generating the motion kernel at least in part before the first time using the motion data that was received at the second time {see DANSEREAU at least page 7, paragraph 2; and page 9; figure 11 and page 10, and section V, paragraphs 3-4}. 
As for dep. claim 7, which discloses wherein generating a deblurred image by processing the image using the motion kernel comprises deconvolving the image using 
As for dep. claim 8, which discloses wherein capturing the image occurs within real-time constraints of a robotic control system of the robot {see DANSEREAU figure 1 on page 1; figures 7-9 on page 7. 
As for claims 9-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DANSEREAU in view of JOSHI as applied to claims above and further in view of NYE ET AL (US 2019/0164285).  Herein after NYE
As for dep. claim 5, DANSEREAU/JOSHI discloses claimed invention as indicated above.  However, DANSEREAU/JOSHI does not explicitly disclose  generating a predicted measure of quality of an object of a particular type depicted in the deblurred image by processing the deblurred image using a first machine learning model that has been trained to receive an input image and generate a predicted measure quality of an object of the particular type depicted in the input image; determining, using the predicted measure of quality of the object of the particular type depicted in the deblurred image, whether to approve the object. However, NYE discloses such this limitation at least on pars. 0092-0093, 0114 discloses the image quality checker processes the retrieved image data to evaluate the quality of the image data according to one or more image quality measures to help ensure that the image is of sufficient quality (e.g., good quality, other expected quality, etc.) for automated (e.g., machine learning, deep learning, and/or other artificial intelligence, etc.) processing of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DANSEREAU in view of JOSHI as applied to claims above and further in view of LEE (US 2019/0189083).
As for dep. claim 6, DANSEREAU/JOSHI discloses claimed invention as indicated above.  However, DANSEREAU/JOSHI does not explicitly disclose extracting one or more features from the deblurred image using a second machine learning model that has been trained to perform operations comprising receiving an input image and generating a location in the input image of one or more features; and generating a three-dimensional image of an environment of the robot using the deblurred image and the extracted features.  However, LEE teaches such this limitation at least in figure 1A, figure 2, pars. 0024, 0046-0048.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of LEE into the system of DANSEREAU/JOSHI for identifying the location of the feature in the image.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inazumi et al (US 2010/0119146);  McCloskey et al (US .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664